 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        HORACE G. FRIEND,                                   CASE NO. 3:18-cv-05894-RJB
11
                                  Plaintiff,                ORDER ON DEFENDANT’S
12              v.                                          MOTION FOR SUMMARY
                                                            JUDGMENT AND PLAINTIFF’S
13      PAULA DOWNEY, CEO of CSAA                           CROSS-MOTION FOR SUMMARY
        Insurance Group, and BILL WESTRATE,                 JUDGMENT
14      Insurance Executive of American Family
        Insurance,
15
                                  Defendants.
16

17
            THIS MATTER comes before the Court on Defendant Paula Downey’s (“Ms. Downey”)
18
     motion for summary judgment (Dkt. 9) and Plaintiff Horace G. Friend’s (“Mr. Friend”) cross-
19
     motion for summary judgment (Dkt. 11). The Court has considered the motion, cross-motion,
20
     and remainder of the record herein.
21
            Mr. Friend, appearing pro se, filed a complaint (Dkt. 6) alleging damages related to a
22
     December 8, 2017, car accident in Fresno, California. Ms. Downey filed a motion for summary
23
     judgment (Dkt. 9). Mr. Friend filed two responses and a cross-motion for summary judgment
24

     ORDER ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND PLAINTIFF’S CROSS-MOTION
     FOR SUMMARY JUDGMENT - 1
 1   (Dkts. 11; and 13) and Ms. Downey filed a reply (Dkt. 12). For the reasons provided herein, Ms.

 2   Downey’s motion for summary judgment should be granted, and Mr. Friend’s cross-motion for

 3   summary judgment should be denied.

 4                  I.      RELEVANT FACTS AND PROCEDURAL HISTORY

 5          Mr. Friend’s amended complaint (Dkt. 6) is difficult to understand. It generally asserts

 6   that, on December 8, 2017, Mr. Friend was involved in a motor vehicle accident in Fresno,

 7   California (“the accident”), with Angel Martinez (“Mr. Martinez”). Dkts. 6, at 1–2; and 9, at 2.

 8   Mr. Martinez’s car collided with Mr. Friend’s car. Dkts. 6, at 1–2; and 9, at 2.

 9          At the time of the accident, Mr. Martinez held an insurance policy issued by CSAA

10   Insurance Group (“CSAA”). Dkt. 10, at 1. Mr. Friend apparently maintained his own separate

11   insurance policies and was not insured by CSAA. Dkts. 6, at 1–2; and 9, at 2. Following the

12   accident, Mr. Friend filed an insurance claim for injuries, and, although settlement offers were

13   allegedly exchanged between CSAA or its apparent affiliates and Mr. Friend, the claim remains

14   open. Dkts. 10, at 2; and 11, at 2–3, 11–33.

15          Seeking damages allegedly resulting from the accident, Mr. Friend filed the instant case

16   against Ms. Downey, a California resident and an executive of CSAA, and Bill Westrate, an

17   apparent executive of Mr. Friend’s insurer American Family Insurance in Madison, Wisconsin,

18   neither of whom were involved in the accident. Dkts. 6; and 12, at 1–2.

19          Ms. Downey filed a motion for summary judgment arguing, in part, that the Court lacks

20   personal jurisdiction over her (Dkt. 9, at 1, 3–4), to which Mr. Friend responded (Dkts. 11; and

21   13) and Ms. Downey replied (Dkt. 12).

22          Alongside his first response, Mr. Friend filed a cross-motion for summary judgment

23   without citation to authority, argument, or even which claims he makes. Dkt. 11. Mr. Friend

24

     ORDER ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND PLAINTIFF’S CROSS-MOTION
     FOR SUMMARY JUDGMENT - 2
 1   moves the Court to “deny and dismiss [Ms. Downey’s] motion for summary judgment and grant

 2   judgment in favor of Plaintiff’s cross-motion for summary judgment, and order Defendants to

 3   pay all his claim in his Amended Complaint … and any other damages that the court may find

 4   proper …. Plaintiff further ask [sic] this court’s order for the Defendants to cease from further

 5   court litigation due to his failing health, and in reference to his original demand for jury trial that

 6   makes the decision final and executory and to end further tension in his remaining days.”

 7          In his second response, Mr. Friend states that he “wish[es] to exercise his rights under

 8   discovery process before filing of summary judgment”. Dkt. 13 (apparently mistitled as an

 9   amended complaint), at 2. Specifically, Mr. Friend “is demanding [the Defendants’] compliance

10   of the discovery process before any motion, by setting the date, time and place for the attendance

11   of both DEFENDANTS, to uncover their responsibilities related to their insured and any activity

12   related to their clients, and the supervisor of the repair shop that repaired the damaged car, to

13   uncover the expressed liability to the repair.” Although this pleading was incorrectly titled as an

14   amended complaint, in addition to considering it as a response to the motion for summary

15   judgment, it should also be construed as a Fed. R. Civ. P. 56(d) motion.

16                                          II.     DISCUSSION

17          A. SUMMARY JUDGMENT STANDARD

18          Summary judgment is proper only if the pleadings, discovery, disclosure materials on

19   file, and affidavits, if any, show that there is no genuine issue as to any material fact and that the

20   movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). The moving party is

21   entitled to judgment as a matter of law when the nonmoving party fails to make a sufficient

22   showing on an essential element of a claim or jurisdiction in the case on which the nonmoving

23   party has the burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1985).

24

     ORDER ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND PLAINTIFF’S CROSS-MOTION
     FOR SUMMARY JUDGMENT - 3
 1           B. WASHINGTON STATE SUBSTANTIVE LAW APPLIES

 2       Under the rule of Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938), federal courts sitting in

 3   diversity jurisdiction apply state substantive law and federal procedural law. Gasperini v. Center

 4   for Humanities, Inc., 518 U.S. 415, 427 (1996).

 5           C. MR. FRIEND’S FED. R. CIV. P. 56(d) MOTION

 6           A party requesting a continuance, denial, or other order under Fed. R. Civ. P. 56(d) must

 7   demonstrate that: (1) it has set forth in affidavit form the specific facts it hopes to elicit from

 8   further discovery; (2) the facts sought exist; and (3) the sought-after facts are essential to oppose

 9   summary judgment. Family Home & Fin. Ctr., Inc. v. Fed. Home Loan Mortg. Corp., 525 F.3d

10   822, 827 (9th Cir. 2008); California v. Campbell, 138 F.3d 772, 779 (9th Cir. 1998). The rule

11   requires a timely application that specifically identifies relevant information with some basis for

12   believing that the information sought actually exists. Employers Teamsters Local Nos. 175 &

13   505 Pension Trust Fund v. Clorox Co., 353 F.3d 1125, 1129 (9th Cir. 2004).

14           The burden is on the party seeking additional discovery to proffer sufficient facts to show

15   that the evidence sought exists and that it would prevent summary judgment. Chance v. Pac-Tel

16   Teletrac Inc., 242 F.3d 1151, 1161 n.6 (9th Cir. 2001); Tatum v. City & County of San

17   Francisco, 441 F.3d 1090, 1100 (9th Cir. 2006). The movant “must make clear what information

18   is sought and how it would preclude summary judgment.” Margolis v. Ryan, 140 F.3d 850, 853

19   (9th Cir. 1998).

20           Denial of a Fed. R. Civ. P. 56(d) motion is proper where it is clear that the evidence

21   sought is almost certainly nonexistent or is the object of pure speculation. State of Cal., on

22   Behalf of Cal.Dept. of Toxic Substances Control v. Campbell, 138 F.3d 772, 779–80 (9th Cir.

23

24

     ORDER ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND PLAINTIFF’S CROSS-MOTION
     FOR SUMMARY JUDGMENT - 4
 1   1998). Failing to meet this burden is grounds for the denial of a Fed. R. Civ. P. 56(d) motion.

 2   Pfingston v. Ronan Eng. Co., 284 F.3d 999, 1005 (9th Cir. 2002).

 3           Here, Mr. Friend has not demonstrated the existence or necessity of discovery of

 4   additional facts relevant to the issues raised in the motion for summary judgment. Mr. Friend has

 5   not submitted affidavits or any other materials demonstrating the existence of particular facts to

 6   be disclosed that are essential to a defense of the motion for summary judgment.

 7           Therefore, to the extent that Mr. Friend moves for a continuance pursuant to Fed. R. Civ.

 8   P. 56(d) (Dkt. 13, at 2), that motion should be denied.

 9           D. MS. DOWNEY’S PERSONAL JURISDICTION DEFENSE

10           Where a defendant moves to dismiss a complaint for lack of personal jurisdiction, the

11   plaintiff bears the burden of demonstrating that personal jurisdiction is appropriate.

12   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004). A plaintiff cannot

13   simply rest on the bare allegations of his complaint, but rather is obligated to come forward with

14   facts, by affidavit or otherwise, supporting personal jurisdiction. Amba Marketing Systems, Inc.

15   v. Jobar International, Inc., 551 F.2d 784, 787 (9th Cir. 1977). Where, as here, the motion is

16   based on written materials rather than an evidentiary hearing, the plaintiff need only make a

17   prima facie showing of jurisdictional facts. Schwarzenegger, 374 F.3d at 800. A prima facie

18   showing means that the plaintiff has produced admissible evidence, which, if believed, is

19   sufficient to establish the existence of personal jurisdiction. Ballard v. Savage, 65 F.3d 1495,

20   1498 (9th Cir. 1995). Conflicts between parties over statements contained in affidavits must be

21   resolved in the plaintiff's favor. Id.

22           Where no applicable federal statute addresses the issue, a court's personal jurisdiction

23   analysis begins with the “long-arm” statute of the state in which the court sits. Glencore Grain

24

     ORDER ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND PLAINTIFF’S CROSS-MOTION
     FOR SUMMARY JUDGMENT - 5
 1   Rotterdam B.V. v. Shivnath Rai Harnarain Co., 284 F.3d 1114, 1123 (9th Cir. 2002).

 2   Washington's long-arm statute extends the court's personal jurisdiction to the broadest reach that

 3   the United States Constitution permits. Byron Nelson Co. v. Orchard Management Corp., 95

 4   Wn.App. 462, 465 (1999). Because Washington's long-arm jurisdictional statute is coextensive

 5   with federal due process requirements, the jurisdictional analysis under state law and federal due

 6   process are the same. Schwarzenegger, 374 F.3d at 800–01.

 7             To exercise personal jurisdiction over a nonresident defendant, that defendant must have

 8   at least “minimum contacts” with the relevant forum state such that exercising jurisdiction “does

 9   not offend traditional notions of fair play and substantial justice.” Schwarzenegger, 374 F.3d at

10   801, (quoting International Shoe v. Washington, 326 U.S. 310, 316 (1945)). In determining

11   whether a defendant has minimum contacts, courts focus on the relationship among the

12   defendant, the forum, and the litigation. Shaffer v. Heitner, 433 U.S. 186, 204 (1977).

13             Personal jurisdiction exists in two forms: general and specific. Dole Food Co. v. Watts,

14   303 F.3d 1104, 1111 (9th Cir. 2002). To establish general jurisdiction, the plaintiff must show

15   that the defendant’s affiliations with the forum state are so continuous and systematic as to

16   render them essentially at home in the forum state. Daimler AG v. Bauman, 571 U.S. 117, 122

17   (2014).

18             To establish specific jurisdiction, the plaintiff must show that: (1) defendant purposefully

19   availed itself of the privilege of conducting activities in Washington, thereby invoking the

20   benefits and protections of its laws; (2) plaintiff's claims arise out of defendant's Washington-

21   related activities; and (3) the exercise of jurisdiction would be reasonable. Easter v. American

22   West Financial, 381 F.3d 948, 960–61 (9th Cir. 2004); Bancroft & Masters, Inc. v. Augusta Nat'l

23   Inc., 223 F.3d 1082, 1086 (9th Cir. 2000).

24

     ORDER ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND PLAINTIFF’S CROSS-MOTION
     FOR SUMMARY JUDGMENT - 6
 1          Here, Mr. Friend has not shown either general or specific jurisdiction and has not filed

 2   affidavits or other materials to support any of the listed requirements for either theory. This

 3   Court has no jurisdiction over Ms. Downey, a California resident.

 4          Mr. Friend appears to be attempting, through this lawsuit, to force Mr. Martinez’s insurer

 5   to settle Mr. Friend’s damage claim. That is customarily done by suing the insured, not the

 6   insurer, at the appropriate court that has jurisdiction over the insured.

 7          Therefore, Ms. Downey’s motion for summary judgment should be granted, and Mr.

 8   Friend’s motion for summary judgment should be denied.

 9                                             III.    ORDER

10          Therefore, it is hereby ORDERED that:

11              •   To the extent that Plaintiff Horace G. Friend moves for a continuance pursuant to

12                  Fed. R. Civ. P. 56(d) (Dkt. 13, at 2), that motion IS:

13                      o DENIED.

14              •   Defendant Paula Downey’s motion for summary judgment (Dkt. 9) IS:

15                      o GRANTED, as follows:

16                                 Defendant Paula Downey is DISMISSED from this case.

17              •   Plaintiff Horace G. Friend’s cross-motion for summary judgment (Dkt. 11) IS:

18                      o DENIED.

19          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

20   to any party appearing pro se at said party’s last known address.

21

22

23

24

     ORDER ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND PLAINTIFF’S CROSS-MOTION
     FOR SUMMARY JUDGMENT - 7
 1         Dated this 18th day of January, 2019.

 2

 3                                       A
                                         ROBERT J. BRYAN
 4
                                         United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND PLAINTIFF’S CROSS-MOTION
     FOR SUMMARY JUDGMENT - 8
